Citation Nr: 1806272	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was later transferred to the RO in Winston-Salem, North Carolina.

In a June 2015 decision, the Board denied a rating in excess of 70 percent for PTSD with depression, for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  The Board did grant a 100 percent rating for PTSD with depression for the period on and after July 7, 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010.  In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR) vacating the portion of the June 2015 Board decision which denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010, and remanded that matter to the Board for development consistent with the terms of the JMPR.

In August 2016, April 2017, and August 2017, the Board remanded this matter for development consistent with the terms of the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that additional development is still necessary prior to appellate review. 

The prior Board remands directed the RO to obtain treatment records for the Veteran's PTSD generated at the DC Vet Center between April 2009 and July 2010.  The Board explained that Vet Center records are considered Federal records in VA's constructive custody.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  VA has an obligation to obtain those records.  38 U.S.C. § 5103A (c) (2012); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although Vet Center records are considered Federal records, proper authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a is required in order to obtain them.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.

In August 2017, the RO sent the Veteran a letter requesting authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a to obtain records from the DC Vet Center.  However, it is not certain that the Veteran received the notice as the letter was not sent to the Veteran's most recent address.  The Veteran and his wife submitted a November 2017 statement indicating the Veteran had a new address in Hope Mills, North Carolina; however, the August 2017 letter was mailed to a different address in Virginia.  The Board notes that a separate August 2017 letter requesting information from the Veteran regarding his dependents was mailed to the Veteran at his proper Hope Mills, North Carolina address, and was timely returned by the Veteran.

A remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A CAVC or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at the most recent address provided in the November 2017 correspondence (in Hope Mills, North Carolina), requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated or evaluated him since service for his psychiatric disabilities.  

Clearly state that the Veteran's authorization is necessary in order to obtain any identified treatment records, including those from the DC Vet Center between April 2009 and July 2010.  

A copy of the correspondence sent to the Veteran should also be sent to the Veteran's representative.  

2.  Allow the Veteran a reasonable period of time to respond.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file, including the DC Vet Center.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, if they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

Adhere to the provisions of M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j and Section C.2.b with respect to obtaining the DC Vet Center treatment records.

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




